                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD TURNER,                                     Case No. 17-cv-02265-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.
                                   9                                                        LEAVE TO FILE MOTION FOR
                                                                                            RECONSIDERATION AND DENYING
                                  10     UNITED STATES, et al.,                             MOTION TO CERTIFY ORDER FOR
                                                                                            INTERLOCUTORY APPEAL
                                                        Defendants.
                                  11
                                                                                            Re: Dkt. No. 116
                                  12
Northern District of California
 United States District Court




                                  13          Defendants have filed a Motion for Leave to File Motion for Reconsideration pursuant to

                                  14   Local Rule 7-9(b)(3), or in the alternative, a Motion to Certify Order for Interlocutory Appeal

                                  15   pursuant to 28 U.S.C. ¶ 1292(b). Defendants argue that I misapplied Ewing v. Northridge

                                  16   Hospital Medical Ctr., 120 Cal.App.4th 1289 (2004) in my order denying defendants’ motion for

                                  17   summary judgment. [Dkt. No. 113].

                                  18          Civil Local Rule 7-9(a) provides, “No party may notice a motion for reconsideration

                                  19   without first obtaining leave of Court to file the motion.” A motion for leave to file a motion for

                                  20   reconsideration may only be granted if the moving party shows:

                                  21          (1) That at the time of the motion for leave, a material difference in fact or law
                                              exists from that which was presented to the Court before entry of the interlocutory
                                  22
                                              order for which reconsideration is sought. The party also must show that in the
                                  23          exercise of reasonable diligence the party applying for reconsideration did not
                                              know such fact or law at the time of the interlocutory order; or
                                  24
                                              (2) The emergence of new material facts or change of law occurring after the time
                                  25          of such order; or
                                  26
                                              (3) A manifest failure by the Court to consider material facts or dispositive legal
                                  27          arguments which were presented to the Court before such interlocutory order.

                                  28          Civ. L.R. 7-9(b).
                                   1           Defendants rely on the third basis for permitting a motion for reconsideration, arguing that

                                   2   the facts in Ewing are distinguishable and that I have also misapplied the law as articulated in

                                   3   Ewing. They cite no cases on point in support of their position. While the facts in Ewing are

                                   4   different than those here, that does not change the application of the legal principle that “[t]he

                                   5   mind-set of a therapist can be evaluated by resort to common knowledge without the aid of expert

                                   6   testimony” since such testimony is not essential for determination of an obvious fact

                                   7   and“[w]hether the duty to warn arises is a question of fact, not law.” 120 Cal.App.4th at 1303-04.

                                   8   The factual dispute here is whether Mr. Turner communicated a serious threat of physical violence

                                   9   against a reasonably identifiable victim. Immunity under California Civil Code section 43.92(b)

                                  10   arises only when such a threat has been made. Defendants have failed to meet their burden for

                                  11   reconsideration under the Civil Local Rules. I DENY their motion for leave to file a motion for

                                  12   reconsideration.
Northern District of California
 United States District Court




                                  13           With regards to defendants’ alternative motion to certify the order for interlocutory appeal,

                                  14   the final judgment rule holds that courts of appeals may review only final decisions of district

                                  15   courts. 28 U.S.C. § 1291 (“The courts of appeals . . . shall have jurisdiction of appeals from all

                                  16   final decisions of the district courts . . . .”). A limited exception to the final judgment rule is found

                                  17   in 28 U.S.C. § 1292(b), which invests in the district court the discretion to certify an order for
                                       interlocutory appeal in any civil action if: (1) the order involves a controlling question of law; (2)
                                  18
                                       there is a substantial ground for difference of opinion; and (3) an immediate appeal from the order
                                  19
                                       may materially advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b); In re
                                  20
                                       Cement Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1982). The party seeking the certification
                                  21
                                       order has the burden of demonstrating that the statutory requirements are met and/or that
                                  22
                                       certification is otherwise justified in the exercise of the Court’s discretion. Fukuda v. County of
                                  23
                                       Los Angeles, 630 F.Supp. 228, 299 (C.D. Cal. 1986).
                                  24
                                               This case is set for trial on January 28, 2019. The trial would be substantially delayed by
                                  25
                                       an interlocutory appeal. Moreover, further proceedings may moot the issue raised by defendants:
                                  26
                                       the scope of expert testimony may be considered at the Pre-trial conference, and defendants may
                                  27
                                       prevail at trial. In any event they will not lose their opportunity to present it to the Ninth Circuit if
                                  28
                                                                                           2
                                   1   they do not prevail. This is not an appropriate case for interlocutory appeal. I DENY the motion

                                   2   for certification of an interlocutory appeal.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 29, 2018

                                   5
                                                                                                  William H. Orrick
                                   6                                                              United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
